Title: From John Adams to Timothy Pickering, 16 October 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Oct 16th 1798

I have received your favor of the 11th and return you three warrants signed, which you may fill up for Gen. Collot, Mr. Sweitzer & the person mentioned in Mr. Kings letter if he is to be found.
I could trust the heads of departments with this power rather than my own judgment. But I think we ought to give the act a strict construction and therefore doubt the propriety of delegating the authority.
I am chearfully of Mr. Wolcotts opinion that the Secretary of State ought to be the person intrusted with the taking of the proofs permitted to be given by Aliens to establish their innocence in order to obtain licences to remain in the US for all cases within a reasonable distance from the seat of government and hereby authorise & request you to insert the Secy of State accordingly.
Inclosed is a power to you to attend to the business of the Navy office in the absence of Mr Stoddert.
I have the honor to be &c
            
            
John Adams